 



EXHIBIT 10.4
2006 EQUITY INCENTIVE PLAN
As amended September 6, 2006

1.   PURPOSE.

This 2006 Equity Incentive Plan is intended to provide incentive to Employees
and Directors of ABM Industries Incorporated (the “Company”) and its eligible
Affiliates, to encourage proprietary interest in the Company and to encourage
Employees and Directors to remain in the service of the Company or its
Affiliates.

2.   DEFINITIONS.

(a)   “Administrator” means the Board or the Committee appointed to administer
the Plan, or a delegate of the Board as provided in Section 4(c).

(b)   “Affiliate” means any entity, whether a corporation, partnership, joint
venture or other organization that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company.

(c)   “After-Tax Amount” means any amount to be received by an Executive in
connection with a Change in Control determined on an after-tax basis taking into
account the excise tax imposed pursuant to Section 4999 of the Code, or any
successor provision thereto, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income and employment
taxes.

(d)   “Award” means any award of an Option, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares or an Other
Share-Based Award under the Plan.

(e)   “Award Agreement” means the agreement between the Company and the
recipient of an Award which contains the terms and conditions pertaining to the
Award.

(f)   “Beneficiary” means a person designated as such by a Participant or a
Beneficiary for purposes of the Plan or determined with reference to Section 20.

(g)   “Board” means the Board of Directors of the Company.

(h)   “Cause” means (i) theft or dishonesty, (ii) more than one instance of
neglect or failure to perform employment duties, (iii) inability or
unwillingness to perform employment duties for an Employer,
(iv) insubordination, (v) abuse of alcohol or other drugs or substances
affecting Participant’s performance of his or her employment duties, (vi) the
breach of an employment agreement, including covenants not to compete, or any
other agreement between Participant and an Employer, (vii) the breach of
fiduciary duties to an Employer or any securities laws applicable to the Company
(viii) other misconduct, unethical or

1



--------------------------------------------------------------------------------



 



    unlawful activity, (ix) being charged with a crime involving fraud,
embezzlement or theft in connection with Participant’s duties or in the course
of Participant’s employment with an Employer, (x) a conviction of or plea of
“guilty” or “no contest” to a felony under the laws of the United States or any
state thereof, or (xi) a conviction of or plea of “guilty” or “no contest” to a
misdemeanor involving a crime of moral turpitude under the laws of the United
States or any state thereof.

(i)   “Change in Control” means that any of the following events occurs:

  (i)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) (A) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
more than 35% of the combined voting power of the then-outstanding Voting Stock
of the Company or succeeds in having nominees as directors elected in an
“election contest” within the meaning of Rule 14a-12(c) under the Exchange Act
and (B) within 18 months thereafter, individuals who were members of the Board
of Directors of the Company immediately prior to either such event cease to
constitute a majority of the members of the Board of Directors of the Company;
or

  (ii)   a majority of the Board ceases to be comprised of Incumbent Directors;
or

  (iii)   the consummation of a reorganization, merger, consolidation, plan of
liquidation or dissolution, recapitalization or sale or other disposition of all
or substantially all of the assets of the Company or the acquisition of the
stock or assets of another Company, or other transaction (each, a “Business
Transaction”), unless, in any such case, (A) no Person (other than the Company,
any entity resulting from such Business Transaction or any employee benefit plan
(or related trust) sponsored or maintained by the Company, any Subsidiary or
such entity resulting from such Business Transaction) beneficially owns,
directly or indirectly, 35% or more of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Transaction and (B) at least one-half of the members of the Board of Directors
of the entity resulting from such Business Transaction were Incumbent Directors
at the time of the execution of the initial agreement providing for such
Business Transaction.

(j)   “Code” means the Internal Revenue Code of 1986, as amended.   (k)  
“Committee” means the Officer Compensation and Stock Option Committee of the
Board.   (l)   “Common Stock” means the $.01 par value common stock of the
Company.   (m)   “Company” means ABM Industries Incorporated, a Delaware
Company.

(n)   “Covered Employee” shall have the meaning assigned in Code section 162(m),
as amended, which generally includes the chief executive officer or any Employee
whose total compensation for the taxable year is required to be reported to
shareholders under

2



--------------------------------------------------------------------------------



 



    the Exchange Act by reason of such Employee being among the four highest
compensated officers for the taxable year (other than the chief executive
officer).

(o)   “Director” means a director of the Company.

(p)   “Disability” or “Disabled” means that the Participant is unable to engage
in any substantial gainful activity by reason or any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

(q)   “Employee” means an individual employed by the Company or an Affiliate
(within the meaning of Code section 3401 and the regulations thereunder).

(r)   “Employer” means the Company or an Affiliate, which is the employer of a
Participant.

(s)   “Excess Parachute Payment” means a payment that creates an obligation for
Executive to pay excise taxes under Code section 280G or any successor provision
thereto.

(t)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(u)   “Exercise Price” means the price per Share of Common Stock at which an
Option or Stock Appreciation Right may be exercised.

(v)   “Fair Market Value” of a Share as of a specified date means the closing
price at which Shares are traded on such date as reported in the New York Stock
Exchange composite transactions published in the Wall Street Journal, or if no
trading of Shares is reported for that day, on the next following day on which
trading is reported; provided that for purposes of determining the exercise
price of an Incentive Stock Option the Fair Market Value of a Share as of the
date of grant means the average of the opening and closing price at which Shares
are traded on such date as reported in the New York Stock Exchange composite
transactions published in the Wall Street Journal, or if no trading of Shares is
reported for that day, on the next preceding day on which trading was reported.

(w)   “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(c) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member.”

(x)   “Full Value Award” means an Award denominated in Shares that does not
provide for full payment in cash or property by the Participant.

(y)   “Incentive Stock Option” means an Option described in Code section 422(b).

(z)   “Incumbent Directors” means the individuals who, as of the date of
adoption of this Plan, are Directors of the Company and any individual becoming
a Director subsequent to the date hereof whose election, nomination for election
by the Company’s shareholders, or appointment, was approved by a vote of at
least two-thirds of the then Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the Company

3



--------------------------------------------------------------------------------



 



    in which such person is named as a nominee for director, without objection
to such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board
occurs as a result of an actual or threatened election contest (as described in
Rule 14a-12(c) of the Exchange Act) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.

(aa)   “Nonqualified Stock Option” means an Option not described in Code section
422(b) or 423(b).

(bb)   “Option” means a stock option granted pursuant to Section 7.   (cc)  
“Other Share-Based Award” means an Award granted pursuant to Section 12.   (dd)
  “Outside Director” means a Director who is not an Employee.   (ee)  
“Participant” means an Employee or Director who has received an Award.

(ff)   “Performance Shares” means an Award denominated in Shares granted
pursuant to Section 11 that may be earned in whole or in part based upon
attainment of performance objectives established by the Administrator pursuant
to Section 14.

(gg)   “Plan” means this 2006 Stock Incentive Plan.

(hh)   “Prior Plans” means the Company’s 2002 Price-Vested Stock Option Plan,
the 1996 Price-Vested Stock Option Plan and the Time-Vested Stock Option Plan

(ii)   “Purchase Price” means the Exercise Price times the number of whole
Shares with respect to which an Option is exercised.

(jj)   “Restricted Stock” means Shares granted pursuant to Section 9.

(kk)   “Restricted Stock Unit” means an Award denominated in Shares granted
pursuant to Section 10 in which the Participant has the right to receive a
specified number of Shares over a specified period of time.

(ll)   “Retirement” means the voluntary termination of Employment by an Employee
at (i) age 60 or (ii) age 55 or older at a time when age plus years of service
equals or exceeds 65.

(mm)   “Share” means one share of Common Stock, adjusted in accordance with
Section 18 (if applicable).

(nn)   “Share Equivalent” means a bookkeeping entry representing a right to the
equivalent of one Share.

(oo)   “Stock Right” means a right to receive an amount equal to the value of a
specified number of Shares which will be payable in Shares or cash as
established by the Administrator.

4



--------------------------------------------------------------------------------



 



(pp)   “Subsidiary” means any company in an unbroken chain of companies
beginning with the Company if each of the companies other than the last company
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other Companies in such
chain.

3.   EFFECTIVE DATE.

This Plan was adopted by the Board on January 10, 2006, to be effective on the
date the Plan is approved by the Company’s shareholders.

4.   ADMINISTRATION.

(a)   Administration with respect to Outside Directors. With respect to Awards
to Outside Directors, the Plan shall be administered by the Board or the
Governance Committee of the Board. Notwithstanding the foregoing, all Awards
made to members of the Governance Committee of the Board shall be approved by
the Board.

(b)   Administration with respect to Employees. With respect to Awards to
Employees, the Plan shall be administered by the Board or the Committee.

  (i)   If any member of the Committee does not qualify as an “outside director”
for purposes of Code section 162(m), Awards under the Plan for the Covered
Employees shall be administered by a subcommittee consisting of each Committee
member who qualifies as an “outside director.” If fewer than two Committee
members qualify as “outside directors,” the Board shall appoint one or more
other Board members to such subcommittee who do qualify as “outside directors,”
so that the subcommittee will at all times consist of two or more members all of
whom qualify as “outside directors” for purposes of Code section 162(m).

  (ii)   If any member of the Committee does not qualify as a “non-employee
director” for purposes of Rule 16b-3 promulgated under the Exchange Act, then
Awards under the Plan for the executive officers of the Company and Directors
shall be administered by a subcommittee consisting of each Committee member who
qualifies as a “non-employee director.” If fewer than two Committee members
qualify as “non-employee directors,” then the Board shall appoint one or more
other Board members to such subcommittee who do qualify as “non-employee
directors,” so that the subcommittee will at all times consist of two or more
members all of whom qualify as “non-employee directors” for purposes of
Rule 16b-3 promulgated under the Exchange Act.

(c)   Delegation of Authority to an Officer of the Company. The Board may
delegate to an officer or officers of the Company the authority to administer
the Plan with respect to Awards made to Employees who are not subject to
Section 16 of the Exchange Act.

(d)   Powers of the Administrator. The Administrator shall from time to time at
its discretion make determinations with respect to Employees and Directors who
shall be granted Awards, the number of Shares or Share Equivalents to be subject
to each Award, the

5



--------------------------------------------------------------------------------



 



    vesting of Awards, the designation of Options as Incentive Stock Options or
Nonqualified Stock Options and other conditions of Awards to Employees and
Directors.    
The interpretation and construction by the Administrator of any provisions of
the Plan or of any Award shall be final. No member of a Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award.

(e)   Claims Administration. Notwithstanding the foregoing, within 30 days after
a Change in Control, the Committee shall appoint an independent committee
consisting of at least three current (as of the effective date of such event) or
former officers and Directors of the Company, which shall thereafter administer
all claims for benefits under the Plan. Upon such appointment the Administrator
shall cease to have any responsibility for claims administration under the Plan
but shall continue to administer the Plan.

5.   ELIGIBILITY.

Subject to the terms and conditions set forth below, Awards may be granted to
Employees and Directors. Notwithstanding the foregoing, only employees of the
Company and its Subsidiaries may be granted Incentive Stock Options.

(a)   Ten Percent Shareholders. An Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, its
parent or any of its Subsidiaries is not eligible to receive an Incentive Stock
Option pursuant to this Plan. For purposes of this Section 5(a) the stock
ownership of an Employee shall be determined pursuant to Code section 424(d).

(b)   Number of Awards. A Participant may receive more than one Award, including
Awards of the same type, but only on the terms and subject to the restrictions
set forth in the Plan. Subject to adjustment as provided in Section 18, the
maximum aggregate number of Shares or Share Equivalents that may be subject to
Awards to a Participant in any calendar year is 1,000,000 Shares.
Notwithstanding the foregoing, for any one Share granted pursuant to a Full
Value Award, 3.3 fewer Shares may be made subject to Awards to that Participant
in that calendar year.

6.   STOCK.

The stock subject to Awards granted under the Plan shall be Shares of the
Company’s authorized but unissued or reacquired Common Stock. The aggregate
number of Shares subject to Awards issued under this Plan shall not exceed
2.5 million Shares plus the number of shares previously authorized for issuance
under the 2002 Price-Vested Stock Option Plan, the 1996 Price-Vested Stock
Option Plan and the Time-Vested Stock Option Plan which are not required to be
issued upon the exercise of outstanding options under those plans on the
effective date of this Plan. Notwithstanding the foregoing, for any one Share
issued in connection with a Full Value Award, 3.3 fewer Shares will be available
for issuance in connection with future Awards. If any outstanding Option under
the Plan or any outstanding stock option grant under the Prior Plans for any
reason expires or is terminated or any Restricted Stock or Other Share-Based
Award is forfeited and under the terms of the expired or terminated Award the
Participant received no benefits of ownership during the period the Award was
outstanding, then the Shares allocable to

6



--------------------------------------------------------------------------------



 



the unexercised portion of such Option or the forfeited Restricted Stock or
Other Share-Based Award may again be subjected to Awards under the Plan. The
following Shares may not again be made available for issuance under the Plan:
Shares not issued or delivered as a result of the net exercise of a Stock
Appreciation Right or Option and Shares used to pay the withholding taxes
related to an Award.
The limitations established by this Section 6 shall be subject to adjustment as
provided in Section 18.

7.   TERMS AND CONDITIONS OF OPTIONS.

Options granted to Employees and Directors pursuant to the Plan shall be
evidenced by written Option Agreements in such form as the Administrator shall
determine, subject to the following terms and conditions:

(a)   Number of Shares. Each Option shall state the number of Shares to which it
pertains, which shall be subject to adjustment in accordance with Section 18.

(b)   Exercise Price. Each Option shall state the Exercise Price, determined by
the Administrator, which shall not be less than the Fair Market Value of a Share
on the date of grant, except as provided in Section 18.

7



--------------------------------------------------------------------------------



 



(c)   Medium and Time of Payment. The Purchase Price shall be payable in full in
United States dollars upon the exercise of the Option; provided that with the
consent of the Administrator and in accordance with its rules and regulations,
the Purchase Price may be paid by the surrender of Shares in good form for
transfer, owned by the person exercising the Option and having a Fair Market
Value on the date of exercise equal to the Purchase Price, or in any combination
of cash and Shares, or in such acceptable form of payment as approved by the
Administrator, so long as the total of the cash and the Fair Market Value of the
Shares surrendered equals the Purchase Price. No Shares shall be issued until
full payment has been made.

(d)   Term and Exercise of Options; Nontransferability of Options. Each Option
shall state the date after which it shall cease to be exercisable. No Option
shall be exercisable after the expiration of seven years from the date it is
granted or such lesser period established by the Administrator. An Option shall,
during a Participant’s lifetime, be exercisable only by the Participant. No
Option or any right granted thereunder shall be transferable by the Participant
by operation of law or otherwise, other than by will or the laws of descent and
distribution. Notwithstanding the foregoing, (i) a Participant may designate a
Beneficiary to succeed, after the Participant’s death, to all of the
Participant’s Options outstanding on the date of death; (ii) a Nonstatutory
Stock Option or any right granted thereunder may be transferable pursuant to a
qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act; and (iii) any Participant may
voluntarily transfer any Nonstatutory Stock Option to a Family Member as a gift
or through a transfer to an entity domiciled in the United States in which more
than 50% of the voting or beneficial interests are owned by Family Members (or
the Participant) in exchange for an interest in that entity. In the event of any
attempt by a Participant to alienate, assign, pledge, hypothecate, or otherwise
dispose of an Option or of any right thereunder, except as provided herein, or
in the event of the levy of any attachment, execution, or similar process upon
the rights or interest hereby conferred, the Company at its election may
terminate the affected Option by notice to the Participant and the Option shall
thereupon become null and void.

(e)   Termination of Employment. In the event that a Participant who is an
Employee ceases to be employed by the Company or any of its Affiliates for any
reason, such Participant (or in the case of death, such Participant’s designated
Beneficiary) shall have the right (subject to the limitation that no option may
be exercised after its stated expiration date) to exercise the Option either:

  (i)   within four months after such termination of employment; or

  (ii)   in the case of Retirement or death within one year after the date
thereof; or

  (iii)   in the case of Disability, within one year from the date the Committee
or its delegate determines that the Participant is Disabled, or

  (iv)   on such other terms established by the Committee in the Agreement or
otherwise prior to termination

8



--------------------------------------------------------------------------------



 



    to the extent that, at the date of termination of employment, the Option had
vested pursuant to the terms of the Option Agreement with respect to which such
Option was granted and had not previously been exercised. However, in addition
to the rights and obligations established in Section 16 below, if the employment
of a Participant is terminated by the Company or an Affiliate by reason of
Cause, such Option shall cease to be exercisable at the time of the
Participant’s termination of employment. The Administrator (or its delegate)
shall determine whether a Participant’s employment is terminated by reason of
Cause. In making such determination the Administrator (or its delegate) shall
act fairly and shall give the Participant an opportunity to be heard and present
evidence on his or her behalf. If a Participant’s employment terminates for
reasons other than Cause, but Cause is discovered after the termination and is
determined to have occurred by the Administrator (or its delegate), all
outstanding Options shall cease to be exercisable upon such determination.      
For purposes of this Section, the employment relationship will be treated as
continuing while the Participant is on military leave, sick leave (including
short term disability) or other bona fide leave of absence (to be determined in
the sole discretion of the Administrator, in accordance with rules and
regulations construing Code sections 422(a)(2) and 409A). Notwithstanding the
foregoing, in the case of an Incentive Stock Option, employment shall not be
deemed to continue beyond three months after the Participant ceased active
employment, unless the Participant’s reemployment rights are guaranteed by
statute or by contract. In the event that an Incentive Stock Option is exercised
after the period following termination of employment that is required for
qualification under Code section 422(b), such option shall be treated as a
Nonqualified Stock Option for all Plan purposes.       In the event an Outside
Director terminates service as a Director, the former Director (or his or her
designated Beneficiary in the event of the Outside Director’s death) shall have
the right (subject to the limitation that no option may be exercised after its
stated expiration date) to exercise the Option (to the extent vested pursuant to
the terms of the Option Agreement and not previously exercised) within one year
after such termination or on such other terms established by the Board in the
Agreement or otherwise prior to termination of service.   (f)   Rights as a
Shareholder. A Participant or a transferee of a Participant shall have no rights
as a shareholder with respect to any Shares covered by his or her Option until
the date of issuance of a stock certificate for such Shares. No adjustment shall
be made for dividends, distributions or other rights for which the record date
is prior to the date such stock certificate is issued, except as provided in
Section 18.   (g)   Modification, Extension and Renewal of Options. Subject to
the terms and conditions and within the limitations of the Plan, including the
limitations of Section 22, the Administrator may modify, extend or renew
outstanding Options granted to Employees and Directors under the Plan.
Notwithstanding the foregoing, however, no modification of an Option shall,
without the consent of the Participant, alter or impair any rights or
obligations under any Option previously granted under the Plan or cause any
Option to fail to be exempt from the requirements of Code section 409A.

9



--------------------------------------------------------------------------------



 



(h)   Limitation of Incentive Stock Option Awards. If and to the extent that the
aggregate Fair Market Value (determined as of the date the Option is granted) of
the Shares with respect to which any Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year under this Plan and all
other plans maintained by the Company, its parent or its Subsidiaries exceeds
$100,000, the excess (taking into account the order in which they were granted)
shall be treated as Nonqualified Stock Options.

(i)   No Reload Options. Options that provide for the automatic grant of another
option upon exercise of the original option may not be granted under the Plan.

(j)   Other Provisions. The Option Agreement shall contain such other provisions
that are consistent with the terms of the Plan, including, without limitation,
restrictions upon the exercise of the Option, as the Administrator shall deem
advisable.

8.   STOCK APPRECIATION RIGHTS.

Stock Appreciation Rights granted to Participants pursuant to the Plan may be
granted alone, in addition to, or in conjunction with, Options.

(a)   Number of Shares. Each Stock Appreciation Right shall state the number of
Shares or Share Equivalents to which it pertains, which shall be subject to
adjustment in accordance with Section 18.

(b)   Calculation of Appreciation; Exercise Price. The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be equal to the
excess of (i) the aggregate Fair Market Value (on the day before the date of
exercise of the Stock Appreciation Right) of a number of Shares equal to the
number of Shares or Share Equivalents in which the Participant is vested under
such Stock Appreciation Right on such date, over (ii) the Exercise Price
determined by the Administrator on the date of grant of the Stock Appreciation
Right which shall not be less than 100% of the Fair Market Value of a Share on
the date of grant.

(c)   Term and Exercise of Stock Appreciation Rights. Each Stock Appreciation
Right shall state the time or times when it may become exercisable. No Stock
Appreciation Right shall be exercisable after the expiration of seven years from
the date it is granted or such lesser period established by the Administrator.

(d)   Payment. The appreciation distribution in respect of a Stock Appreciation
Right may be paid in Common Stock or in cash, or any combination of the two, or
in any other form of consideration as determined by the Administrator and
contained in the Stock Appreciation Right Agreement.

(e)   Limitations on Transferability. A Stock Appreciation Right shall, during a
Participant’s lifetime, be exercisable only by the Participant. No Stock
Appreciation Right or any right granted thereunder shall be transferable by the
Participant by operation of law or otherwise, other than by will or the laws of
descent and distribution. Notwithstanding the foregoing, (i) a Participant may
designate a beneficiary to succeed, after the Participant’s death, to all of the
Participant’s Stock Appreciation Rights outstanding on the date of

10



--------------------------------------------------------------------------------



 



    death; (ii) a stand-alone Stock Appreciation Right or a Stock Appreciation
Right granted in conjunction with a Nonstatutory Stock Option or any right
granted thereunder may be transferable pursuant to a qualified domestic
relations order as defined in the Code or Title I of the Employee Retirement
Income Security Act; and (iii) any Participant may voluntarily transfer any
stand-alone Stock Appreciation Right or a Stock Appreciation Right granted in
conjunction with a Nonstatutory Stock Option to a Family Member as a gift or
through a transfer to an entity domiciled in the United States in which more
than 50% of the voting or beneficial interests are owned by Family Members (or
the Participant) in exchange for an interest in that entity. In the event of any
attempt by a Participant to alienate, assign, pledge, hypothecate, or otherwise
dispose of a Stock Appreciation Right or of any right thereunder, except as
provided herein, or in the event of the levy of any attachment, execution, or
similar process upon the rights or interest hereby conferred, the Company at its
election may terminate the affected Stock Appreciation Right by notice to the
Participant and the Stock Appreciation Right shall thereupon become null and
void.

(f)   Termination of Employment. Each Stock Appreciation Right Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the Stock Appreciation Right following termination of the Participant’s
employment or service with the Company and its Affiliates. Such provisions shall
be determined in the sole discretion of the Administrator, need not be uniform
among all Stock Appreciation Right Agreements entered into pursuant to the Plan,
and may reflect distinctions based on the reasons for termination of employment.

(g)   Rights as a Shareholder. A Participant or a transferee of a Participant
shall have no rights as a shareholder with respect to any Shares covered by his
or her Stock Appreciation Right until the date of issuance of such Shares.
Except as provided in Section 18, no adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such Shares are issued.

(h)   Other Terms and Conditions. The Stock Appreciation Right Agreement may
contain such other terms and conditions, including restrictions or conditions on
the vesting of the Stock Appreciation Right or the conditions under which the
Stock Appreciation Right may be forfeited, as may be determined by the
Administrator that are consistent with the Plan.

9.   RESTRICTED STOCK.

(a)   Grants. Subject to the provisions of the Plan, the Administrator shall
have sole and complete authority to determine the Employees and Directors to
whom, and the time or times at which, grants of Restricted Stock will be made,
the number of shares of Restricted Stock to be awarded, the price (if any) to be
paid by the recipient of Restricted Stock, the time or times within which such
Awards may be subject to forfeiture, and all other terms and conditions of the
Awards. The Administrator may condition the grant of Restricted Stock upon the
attainment of specified performance objectives established by the Administrator
pursuant to Section 14 or such other factors as the Administrator may determine,
in its sole discretion.

11



--------------------------------------------------------------------------------



 



    The terms of each Restricted Stock Award shall be set forth in a Restricted
Stock Agreement between the Company and the Participant, which Agreement shall
contain such provisions as the Administrator determines to be necessary or
appropriate to carry out the intent of the Plan. Each Participant receiving a
Restricted Stock Award shall be issued a stock certificate in respect of such
shares of Restricted Stock. Such certificate shall be registered in the name of
such Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award. The Administrator shall
require that stock certificates evidencing such shares be held by the Company
until the restrictions lapse and that, as a condition of any Restricted Stock
Award, the Participant shall deliver to the Company a stock power relating to
the stock covered by such Award. Notwithstanding any other provision of the Plan
to the contrary, except with respect to a maximum of 5% of the shares authorized
for issuance under Section 6, any Awards of Restricted Stock which vest on the
basis of the Participant’s length of service with the Company or its
subsidiaries shall not provide for vesting that is any more rapid than annual
pro rata vesting over a three-year period and any Awards of Restricted Stock
which provide for vesting upon the attainment of performance goals shall provide
for a performance period of at least 12 months.

(b)   Restrictions and Conditions. The shares of Restricted Stock awarded
pursuant to this Section 9 shall be subject to the following restrictions and
conditions:

  (i)   During a period set by the Administrator commencing with the date of
such Award (the “Restriction Period”), the Participant shall not be permitted to
sell, transfer, pledge, assign or encumber shares of Restricted Stock awarded
under the Plan. Within these limits, the Administrator, in its sole discretion,
may provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions in whole or in part, based on service,
performance, or such other factors or criteria as the Administrator may
determine in its sole discretion.

  (ii)   Except as provided in this paragraph (ii) and paragraph (i) above, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a shareholder of the Company, including the right to vote the
shares and the right to receive any cash dividends. The Administrator, in its
sole discretion, as determined at the time of Award, may provide that the
payment of cash dividends shall or may be deferred and, if the Administrator so
determines, invested in additional             shares of Restricted Stock to the
extent available under Section 6, or otherwise invested. Stock dividends issued
with respect to Restricted Stock shall be treated as additional shares of
Restricted Stock that are subject to the same restrictions and other terms and
conditions that apply to the shares with respect to which such dividends are
issued.

  (iii)   The Administrator shall specify the conditions under which shares of
Restricted Stock shall vest or be forfeited and such conditions shall be set
forth in the Restricted Stock Agreement.

  (iv)   If and when the Restriction Period applicable to shares of Restricted
Stock expires without a prior forfeiture of the Restricted Stock, certificates
for an appropriate

12



--------------------------------------------------------------------------------



 



      number of unrestricted Shares shall be delivered promptly to the
Participant, and the certificates for the shares of Restricted Stock shall be
canceled.

10.   RESTRICTED STOCK UNITS.

(a)   Grants. Subject to the provisions of the Plan, the Administrator shall
have sole and complete authority to determine the Employees and Directors to
whom, and the time or times at which, grants of Restricted Stock Units will be
made, the number of Restricted Stock Units to be awarded, the price (if any) to
be paid by the recipient of the Restricted Stock Units, the time or times within
which such Restricted Stock Units may be subject to forfeiture, and all other
terms and conditions of the Restricted Stock Unit Awards. The Administrator may
condition the grant of Restricted Stock Unit Awards upon the attainment of
specified performance objectives established by the Administrator pursuant to
Section 14 or such other factors as the Administrator may determine, in its sole
discretion.       The terms of each Restricted Stock Unit Award shall be set
forth in a Restricted Stock Unit Award Agreement between the Company and the
Participant, which Agreement shall contain such provisions as the Administrator
determines to be necessary or appropriate to carry out the intent of the Plan.
With respect to a Restricted Stock Unit Award, no certificate for shares of
stock shall be issued at the time the grant is made (nor shall any book entry be
made in the records of the Company) and the Participant shall have no right to
or interest in shares of stock of the Company as a result of the grant of
Restricted Stock Units.

(b)   Restrictions and Conditions. The Restricted Stock Units awarded pursuant
to this Section 10 shall be subject to the following restrictions and
conditions:

  (i)   At the time of grant of a Restricted Stock Unit Award, the Administrator
may impose such restrictions or conditions on the vesting of the Restricted
Stock Units, as the Administrator deems appropriate. Within these limits, the
Administrator, in its sole discretion, may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, based on service, performance, a Change in Control or such
other factors or criteria as the Administrator may determine in its sole
discretion. The foregoing notwithstanding, no action pursuant to the preceding
sentence may alter the time of payment of the Restricted Stock Unit Award, if
such alteration would cause the Award to be subject to penalty under Code
section 409A.

  (ii)   Dividend equivalents may be credited in respect of Restricted Stock
Units, as the Administrator deems appropriate. Such dividend equivalents may be
paid in cash or converted into additional Restricted Stock Units by dividing
(1) the aggregate amount or value of the dividends paid with respect to that
number of Shares equal to the number of Restricted Stock Units then credited by
(2) the Fair Market Value per Share on the payment date for such dividend. The
additional Restricted Stock Units credited by reason of such dividend
equivalents will be subject to all

13



--------------------------------------------------------------------------------



 



      of the terms and conditions of the underlying Restricted Stock Unit Award
to which they relate.

  (iii)   The Administrator shall specify the conditions under which Restricted
Stock Units shall vest or be forfeited and such conditions shall be set forth in
the Restricted Stock Unit Agreement.

(c)   Deferral Election. Each recipient of a Restricted Stock Unit Award may be
eligible, subject to Administrator approval, to elect to defer all or a
percentage of any Shares he or she may be entitled to receive upon the lapse of
any restrictions or vesting period to which the Award is subject. This election
shall be made by giving notice in a manner and within the time prescribed by the
Administrator and in compliance with the requirements of Code section 409A. Each
Participant must indicate the percentage (expressed in whole percentages) he or
she elects to defer of any Shares he or she may be entitled to receive. If no
notice is given, the Participant shall be deemed to have made no deferral
election. Each deferral election filed with the Administrator shall become
irrevocable on and after the prescribed deadline.

11.   PERFORMANCE SHARES.

    (a.) Grants. Subject to the provisions of the Plan, the Administrator shall
have sole and complete authority to determine the Employees and Directors to
whom, and the time or times at which, grants of Performance Shares will be made,
the number of Performance Shares to be awarded, the price (if any) to be paid by
the recipient of the Performance Shares, the time or times within which such
Performance Shares may be subject to forfeiture, and all other terms and
conditions of the Performance Share Awards. The Administrator may condition the
grant of Performance Share Awards upon the attainment of specified performance
objectives established by the Administrator pursuant to Section 14 or such other
factors as the Administrator may determine, in its sole discretion.       The
terms of each Performance Share Award shall be set forth in a Performance Share
Award Agreement between the Company and the Participant, which Agreement shall
contain such provisions as the Administrator determines to be necessary or
appropriate to carry out the intent of the Plan. With respect to a Performance
Share Award, no certificate for shares of stock shall be issued at the time the
grant is made (nor shall any book entry be made in the records of the Company)
and the Participant shall have no right to or interest in shares of stock of the
Company as a result of the grant of Performance Shares.

(b)   Restrictions and Conditions. The Performance Shares awarded pursuant to
this Section 11 shall be subject to the following restrictions and conditions:
At the time of grant of a Performance Share Award, the Administrator may set
performance objectives in its discretion which, depending on the extent to which
they are met, will determined the number of Performance Shares that will be paid
out to the Participant. The time period during which the performance objectives
must be met will be called the “Performance Period.” After the applicable
Performance Period has ended, the recipient of the Performance Shares will be
entitled to receive the number of Performance Shares earned

14



--------------------------------------------------------------------------------



 



    by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding performance objectives have
been achieved. After the grant of a Performance Share Award, the Administrator,
in its sole discretion, may reduce or waive any performance objective for such
Performance Share Award; provided, however, that no performance objective may be
waved or reduced for a Covered Employee and further provided that no such action
may alter the time of payment of the Performance Share Award, if such alteration
would cause the award to be subject to penalty under Code section 409A.

12.   OTHER SHARE-BASED AWARDS.

(a)   Grants. Other Awards of Shares and other Awards that are valued in whole
or in part by reference to, or are otherwise based on, Shares (“Other
Share-Based Awards”), may be granted either alone or in addition to or in
conjunction with other Awards under this Plan. Awards under this Section 12 may
include (without limitation) Stock Rights, the grant of Shares conditioned upon
some specified event, the payment of cash based upon the performance of the
Shares or the grant of securities convertible into Shares.       Subject to the
provisions of the Plan, the Administrator shall have sole and complete authority
to determine the Employees and Directors to whom and the time or times at which
Other Share-Based Awards shall be made, the number of Shares or other
securities, if any, to be granted pursuant to Other Share-Based Awards, and all
other conditions of the Other Share-Based Awards. The Administrator may
condition the grant of an Other Share-Based Award upon the attainment of
specified performance goals or such other factors as the Administrator shall
determine, in its sole discretion. In granting an Other Share-Based Award, the
Administrator may determine that the recipient of an Other Share-Based Award
shall be entitled to receive, currently or on a deferred basis, interest or
dividends or dividend equivalents with respect to the Shares or other securities
covered by the Award, and the Administrator may provide that such amounts (if
any) shall be deemed to have been reinvested in additional Shares or otherwise
reinvested. The terms of any Other Share-Based Award shall be set forth in an
Other Share-Based Award Agreement between the Company and the Participant, which
Agreement shall contain such provisions as the Administrator determines to be
necessary or appropriate to carry out the intent of the Plan.

(b)   Terms and Conditions. In addition to the terms and conditions specified in
the Other Share-Based Award Agreement, Other Share-Based Awards shall be subject
to the following:

  (i)   Any Other Share-Based Award may not be sold, assigned, transferred,
pledged or otherwise encumbered prior to the date on which the Shares are issued
or the Award becomes payable, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.

  (ii)   The Other Share-Based Award Agreement shall contain provisions dealing
with the disposition of such Award in the event of termination of the Employee’s
employment or the Director’s service prior to the exercise, realization or
payment

15



--------------------------------------------------------------------------------



 



      of such Award, and the Administrator in its sole discretion may provide
for payment of the Award in the event of the Participant’s retirement,
Disability or death or a Change of Control, with such provisions to take account
of the specific nature and purpose of the Award.

13.   OTHER PAYMENTS IN SHARES.

Shares may be issued under this Plan to satisfy the payment of all or part of an
award pursuant to the Company’s annual bonus plan. In addition, all or part of
any Director’s fees may be paid in Shares or Share Equivalents issued under this
Plan. Any Shares issued pursuant to this Section 13 shall reduce the number of
Shares authorized under Section 6 but shall not be considered an Award for
purposes of the maximum grant limitation in Section 5(b).

14.   PERFORMANCE OBJECTIVES.

(a)   Authority to Establish. The Administrator shall determine the terms and
conditions of Awards at the date of grant or thereafter; provided that
performance objectives for each year, if any, shall be established by the
Administrator not later than the latest date permissible under Code section
162(m).

(b)   Criteria. To the extent that such Awards are paid to Employees the
performance objectives to be used, if any, shall be expressed in terms of one or
more of the following: total shareholder return; earnings per share; stock
price; return on equity; net earnings; income from continuing operations;
related return ratios; cash flow; net earnings growth; earnings before interest,
taxes, depreciation and amortization (EBITDA); gross or operating margins;
productivity ratios; expense targets; operating efficiency; market share;
customer satisfaction; working capital targets (including, but not limited to
days sales outstanding); return on assets; increase in revenues; decrease in
expenses; increase in funds from operations (FFO); and increase in FFO per
share. Awards may be based on performance against objectives for more than one
Subsidiary or segment of the Company. For example, awards for an Executive
employed by the Company may be based on overall corporate performance against
objectives, but awards for an Executive employed by a Subsidiary may be based on
a combination of corporate, segment, and Subsidiary performance against
objectives. Performance objectives, if any, established by the Administrator may
be (but need not be) different from year-to-year, and different performance
objectives may be applicable to different Participants. Performance objectives
may be determined on an absolute basis or relative to internal goals or relative
to levels attained in prior years or related to other companies or indices or as
ratios expressing relationships between two or more performance objectives. In
addition, performance objectives may be based upon the attainment of specified
levels of Company performance under one or more of the measures described above
relative to the performance of other corporations.

(c)   Adjustments. The Committee shall specify the manner of adjustment of any
performance objectives to the extent necessary to prevent dilution or
enlargement of any award as a result of extraordinary events or circumstances,
as determined by the Committee, or to exclude the effects of extraordinary,
unusual, or non-recurring items; changes in

16



--------------------------------------------------------------------------------



 



    applicable laws, regulations, or accounting principles; currency
fluctuations; discontinued operations; non-cash items, such as amortization,
depreciation, or reserves; asset impairment; or any recapitalization,
restructuring, reorganization, merger, acquisition, divestiture, consolidation,
spin-off, split-up, combination, liquidation, dissolution, sale of assets, or
other similar corporate transaction.

15.   CHANGE IN CONTROL.

(a)   Discretion to Accelerate. An Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the applicable Award Agreement and determined by the
Administrator on a grant by grant basis or as may be provided in any other
written agreement between the Company and any Affiliate or Subsidiary and the
Participant; provided, however, that in the absence of such provision, no such
acceleration shall occur and any such acceleration shall be subject to the
limits set forth in Section 15(b).

(b)   Limitation on Acceleration. In connection with any acceleration of vesting
or change in exercisability upon or after a Change in Control, if any amount or
benefit to be paid or provided under an Award or under any other agreement
between a Participant and Company would be an Excess Parachute Payment
(including after taking into account the value, to the maximum extent permitted
by Code section 280G, of covenants by or restrictions on Participant following
the Change in Control), then the payments and benefits to be paid or provided
will be reduced to the minimum extent necessary (but in no event to less than
zero) so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the foregoing
reduction will not be made if such reduction would result in Executive receiving
an After-Tax Amount less than 90% of the After-Tax Amount of the severance
payments he or she would have received under such Awards or any other agreement
without regard to this limitation. Whether requested by a Participant or the
Company, the determination of whether any reduction in such payments or benefits
is required pursuant to the preceding sentence, and the value to be assigned to
any covenants by or restrictions on Participant, for purposes of determining the
amount, if any, of the Excess Parachute Payment will be made at the expense of
the Company by the Company’s independent accountants or benefits consultant.

16.   FORFEITURE FOR CAUSE.

Notwithstanding any other provision of this Plan to the contrary, if the
Participant engages in conduct which constitutes Cause prior to, or during the
twelve month period following, the exercise of the Option or the vesting of the
Award, the Administrator (or its delegate) may

(a)   rescind the exercise of any Option exercised during the period beginning
twelve months prior to through 24 months after the Participant’s termination of
employment or service with the Company or its Affiliates and cancel all
outstanding Awards within 24 months after the Participant’s termination of
employment or service with the Company or its Affiliates, and

17



--------------------------------------------------------------------------------



 



(b)   demand that the Participant pay over to the Company the proceeds (less the
Participant’s purchase price, if any) received by the Participant upon (i) the
sale, transfer or other transaction involving the Shares acquired upon the
exercise of any Option exercised during the period beginning twelve months prior
to through 24 months after the Participant’s termination of employment or
service with the Company or its Affiliates or (ii) the vesting of any Award
within twelve months prior to through 24 months after the Participant’s
termination of employment or service with the Company or its Affiliates, in such
manner and on such terms and conditions as may be required, and, without
limiting any other remedy the Company or its Affiliates may have, the Company
shall be entitled to set-off against the amount of any such proceeds any amount
owed the Participant by the Company or its Affiliates to the fullest extent
permitted by law.

17.   TERM OF PLAN.

Awards may be granted pursuant to the Plan until the termination of the Plan on
January 10, 2016.

18.   RECAPITALIZATION.

Subject to any required action by the shareholders, the number of Shares covered
by this Plan as provided in Section 6, the maximum grant limitation in
Section 5(b), the number of Shares or Share Equivalents covered by or referenced
in each outstanding Award, and the Exercise Price of each outstanding Option or
Stock Appreciation Right and any price required to be paid for Restricted Stock
or Other Share-Based Award shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a subdivision or
consolidation of Shares, the payment of a stock dividend (but only of Common
Stock) or any other increase or decrease in the number of such Shares effected
without receipt of consideration by the Company or the declaration of a dividend
payable in cash that has a material effect on the price of issued Shares.
Subject to any required action by the shareholders, if the Company shall be a
party to any merger, consolidation or other reorganization, each outstanding
Award shall pertain and apply to the securities to which a holder of the number
of Shares or Share Equivalents subject to the Award would have been entitled. In
the event of a change in the Common Stock as presently constituted, which is
limited to a change of all of its authorized shares with par value into the same
number of shares with a different par value or without par value, the shares
resulting from any such change shall be deemed to be the Common Stock within the
meaning of the Plan.
To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Administrator, whose
determination in that respect shall be final, binding and conclusive, provided
that each Incentive Stock Option granted pursuant to this Plan shall not be
adjusted in a manner that causes the Option to fail to continue to qualify as an
incentive stock option within the meaning of Code section 422 or subject the
Option to the requirements of Code section 409A.
Except as expressly provided in this Section 18, a Participant shall have no
rights by reason of any subdivision or consolidation of shares of stock of any
class or the payment of any stock

18



--------------------------------------------------------------------------------



 



dividend or any other increase or decrease in the number of shares of stock of
any class or by reason of any dissolution, liquidation, merger or consolidation
or spin-off of assets or stock of another Company, and any issue by the Company
of shares of stock of any class or securities convertible into shares of stock
of any class, shall not affect the number or price of Shares subject to the
Option.
The grant of an Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business assets.

19.   SECURITIES LAW REQUIREMENTS AND LIMITATION OF RIGHTS.

(a)   Securities Law. No Shares shall be issued pursuant to the Plan unless and
until the Company has determined that: (i) it and the Participant have taken all
actions required to register the Shares under the Securities Act of 1933 or
perfect an exemption from registration; (ii) any applicable listing requirement
of any stock exchange on which the Common Stock is listed has been satisfied;
and (iii) any other applicable provision of state or federal law has been
satisfied.

(b)   Employment Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain employed by the Company
or an Affiliate or to remain a Director. The Company and its Affiliates reserve
the right to terminate the employment of any employee at any time, with or
without cause or for no cause, subject only to a written employment contract (if
any), and the Board reserves the right to terminate a Director’s membership on
the Board for cause in accordance with the Company’s Restated Certificate of
Incorporation.

(c)   Shareholders’ Rights. Except as provided by the Administrator in
accordance with Section 10 or Section 12, a Participant shall have no dividend
rights, voting rights or other rights as a shareholder with respect to any
Shares covered by his or her Award prior to the issuance of a stock certificate
for such Shares. No adjustment shall be made for cash dividends or other rights
for which the record date is prior to the date when such certificate is issued.

(d)   Creditors’ Rights. A holder of an Other Share-Based Award shall have no
rights other than those of a general creditor of the Company. An Other
Share-Based Award shall represent an unfunded and unsecured obligation of the
Company, subject to the terms and conditions of the applicable Other Share-Based
Award Agreement. An Other Share-Based Award shall not be deemed to create a
trust for the benefit of any individual.

20.   BENEFICIARY DESIGNATION.

Participants and their Beneficiaries may designate on the prescribed form one or
more Beneficiaries to whom distribution shall be made of any Award outstanding
at the time of the Participant’s or Beneficiary’s death. A Participant or
Beneficiary may change such designation at any time by filing the prescribed
form with the Administrator. If a Beneficiary has not been designated or if no
designated Beneficiary survives the Participant or Beneficiary, distribution

19



--------------------------------------------------------------------------------



 



will be made to the residuary beneficiary under the terms of the Participant’s
or Beneficiary’s last will and testament or, in the absence of a last will and
testament, to the Participant’s or Beneficiary’s estate as Beneficiary.

21.   AMENDMENT OF THE PLAN.

The Board may suspend or discontinue the Plan or revise or amend it with respect
to any Shares at the time not subject to Awards except that, without approval of
the shareholders of the Company, no such revision or amendment shall:

(a)   Increase the number of Shares subject to the Plan;   (b)   Change the
designation in Section 5 of the class of Employees eligible to receive Awards;  
(c)   Decrease the price at which Incentive Stock Options may be granted;   (d)
  Remove the administration of the Plan from the Administrator; or   (e)   Amend
this Section 21 to defeat its purpose.

22.   NO AUTHORITY TO REPRICE.

Without the consent of the shareholders of the Company, except as provided in
Section 18, the Administrator shall have no authority to effect either (i) the
repricing of any outstanding Options or Stock Appreciation Rights under the Plan
or (ii) the cancellation of any outstanding Options or Stock Appreciation Rights
under the Plan and the grant in substitution therefor of new Options or Stock
Appreciation Rights under the Plan covering the same or different numbers of
shares of Common Stock.

23.   NO OBLIGATION TO EXERCISE OPTION.

The granting of an Option shall impose no obligation upon the Participant to
exercise such Option.

24.   APPROVAL OF SHAREHOLDERS.

This Plan and any amendments requiring shareholder approval pursuant to
Section 21 shall be subject to approval by affirmative vote of the shareholders
of the Company. Such vote shall be taken at the first annual meeting of
shareholders following the adoption of the Plan or of any such amendments, or
any adjournment of such meeting.

25.   WITHHOLDING TAXES.

(a)   General. To the extent required by applicable law, the person exercising
any Option granted under the Plan or the recipient of any payment or
distribution under the Plan shall make arrangements satisfactory to the Company
for the satisfaction of any applicable withholding tax obligations. The Company
shall not be required to make such payment or distribution until such
obligations are satisfied.

20



--------------------------------------------------------------------------------



 



(b)   Other Awards. The Administrator may permit a Participant who exercises
Nonqualified Stock Options or who vests in Restricted Stock Awards to satisfy
all or part of his or her withholding tax obligations by having the Company
withhold a portion of the Shares that otherwise would be issued to him or her
under such Nonqualified Stock Options or Restricted Stock Awards. Such Shares
shall be valued at the Fair Market Value on the day preceding the day when taxes
otherwise would be withheld in cash. The payment of withholding taxes by
surrendering Shares to the Company, if permitted by the Administrator, shall be
subject to such restrictions as the Administrator may impose, including any
restrictions required by rules of the Securities and Exchange Commission.

26.   SUCCESSORS AND ASSIGNS.

The Plan shall be binding upon the Company, its successors and assigns, and any
parent Company of the Company’s successors or assigns. Notwithstanding that the
Plan may be binding upon a successor or assign by operation of law, the Company
shall require any successor or assign to expressly assume and agree to be bound
by the Plan in the same manner and to the same extent that the Company would be
if no succession or assignment had taken place.

27.   EXECUTION.

To record the adoption of the Plan effective January 10, 2006, the Company has
caused its authorized officer to execute the same.
ABM INDUSTRIES INCORPORATED
By:      /s/ Erin M. Andre
Its: Senior Vice President, Human Resources

21